1          IN THE COURT OF APPEALS STATE OF NEW MEXICO

 2 Opinion Number: __________________

 3 Filing Date: July 30, 2018

 4 NO. A-1-CA-35930

 5 GANDYDANCER, LLC,

 6                Plaintiff-Appellee,

 7 v.

 8 ROCK HOUSE CGM, LLC,
 9 and KARL G. PERGOLA,

10                Defendants-Appellants.

11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Clay Campbell, District Judge

13 The New Mexico Law Group PC
14 Robert Neil Singer
15 Albuquerque, NM

16 Adams Corporate Law, Inc.
17 Addison K. Adams
18 Santa Ana, CA

19 for Appellee
1   Butt, Thornton & Baehr, P.C.
2   Michael P. Clemens
3   Rodney L. Schlagel
4   Rheba Rutkowski
5   Albuquerque, NM

6 for Appellants
 1                                        OPINION

 2 VARGAS, Judge.

 3   {1}   In this interlocutory appeal, we consider whether the language in NMSA 1978,

 4 Section 57-12-10(B) (2005) of New Mexico Unfair Practices Act (UPA) allowing

 5 “[a]ny person who suffers any loss . . . as a result of any . . . act or practice declared

 6 unlawful by the [UPA to] bring an action[,]” creates a private right of action for

 7 businesses seeking to bring suit against competitors for unfair competition practices.

 8 Taking into consideration both the plain language of the statute and the UPA’s

 9 remedial purpose as a consumer protection statute, we hold that a business may sue

10 a competitor under the UPA only if the conduct alleged involves consumer protection

11 concerns or trade practices addressed to the market generally. Because Plaintiff’s

12 claims against its business competitor do address such concerns, we affirm.

13 BACKGROUND

14   {2}   Plaintiff Gandydancer, LLC and Defendant Rock House CGM, LLC are both

15 construction companies providing railroad contracting services to BNSF Railway

16 Company (BNSF). In the spring of 2015, Plaintiff submitted a complaint to the New

17 Mexico Construction Industries Division (CID), alleging Defendant had performed

18 unlicensed construction work in violation of the Construction Industries Licensing

19 Act (CILA), NMSA 1978, §§ 60-13-1 to -59 (1967, as amended through 2013).
 1 Following an investigation, Defendant entered into a stipulated settlement agreement

 2 with CID agreeing to pay administrative penalties. A week before the stipulated

 3 settlement agreement was approved by CID’s supervisory commission, Plaintiff sued

 4 Defendant in district court raising several claims, including a UPA claim. Plaintiff’s

 5 complaint alleged that Defendant operated its business without satisfying the

 6 mandatory licensing requirements, induced Plaintiff’s former employees to divulge

 7 confidential trade secrets, and used those trade secrets to convince BNSF to hire

 8 Defendant instead of Plaintiff without disclosing to BNSF that it was unlicensed.

 9   {3}   Defendant filed a motion to dismiss, asserting Plaintiff had no standing to bring

10 the UPA claim and failed to state any claims upon which relief could be granted.

11 Following a hearing, the district court denied Defendant’s motion to dismiss

12 Plaintiff’s UPA claim and certified the question of “whether the [UPA] affords

13 private-party standing to business competitors who are both sellers of services, or

14 only to buyers of goods and services” to this Court for interlocutory review.

15 Defendant then filed an application for interlocutory appeal, which this Court granted

16 pursuant to Rule 12-203 NMRA and NMSA 1978, Section 39-3-4(B) (1999).

17 DISCUSSION

18   {4}   Defendant raises three issues on appeal. First, Defendant contends that our

19 prior decisions and the legislative intent of the UPA to protect consumers limits its


                                               2
 1 grant of standing to “a person who purchased goods or services[,]” notwithstanding

 2 the broad language of Section 57-12-10(B) allowing “[a]ny person who suffers any

 3 loss of money or property” to bring a claim. Next, Defendant claims Plaintiff has

 4 failed to state a viable UPA claim, requiring dismissal with prejudice of its complaint.

 5 Finally, Defendant argues that to allow Plaintiff to bring a UPA claim against a

 6 competitor for failing to obtain a license would result in an improper usurpation of

 7 the government’s regulatory authority. We are not persuaded by Defendant’s

 8 arguments and affirm the district court.

 9 A.      Standard of Review

10   {5}   A business competitor’s standing to bring a private right of action under the

11 provisions of the UPA is an issue of first impression in New Mexico. See First Nat’l

12 Bancorp Inc. v. Alley, 76 F. Supp. 3d 1261, 1263 (D.N.M. 2014) (acknowledging no

13 New Mexico court had directly decided the issue of competitor standing under the

14 UPA); Navajo Nation v. Urban Outfitters, Inc., 935 F. Supp. 2d 1147, 1174 (D.N.M.

15 2013) (acknowledging undecided nature of competitor standing). Statutory

16 interpretation, as well as a party’s standing to litigate a particular issue are both

17 questions of law we review de novo. Town of Silver City v. Scartaccini, 2006-

18 NMCA-009, ¶ 11, 138 N.M. 813, 126 P.3d 1177.




                                              3
 1 B.      Plaintiff’s Standing to Bring a Claim

 2   {6}   Defendant effectively makes two arguments as to why Plaintiff cannot bring

 3 a claim under the plain language of the UPA. First, Defendant argues that the

 4 provision in Section 57-10-12(B) allowing “[a]ny person who suffers any loss” to

 5 bring a claim is tempered by the legislative intent of the UPA and our prior case law

 6 limiting standing to buyers of goods and services. Second, Defendant contends that,

 7 while the UPA precludes “unfair or deceptive trade practice[s,]” it makes no mention

 8 of unfair competition practices.

 9 1.      Rules Governing Statutory Construction

10   {7}   When interpreting a statute, a court’s primary goal is to facilitate and promote

11 the Legislature’s purpose. United Rentals Nw., Inc. v. Yearout Mech., Inc., 2010-

12 NMSC-030, ¶ 17, 148 N.M. 426, 237 P.3d 728. In discerning that purpose, “we look

13 first to the plain language of the statute, giving the words their ordinary meaning,

14 unless the Legislature indicates a different one was intended.” Flores v. Herrera,

15 2016-NMSC-033, ¶ 8, 384 P.3d 1070 (internal quotation marks and citation omitted).

16 While the plain meaning rule provides that “statutes are to be given effect as written

17 and, where they are free from ambiguity, there is no room for construction[,]” this

18 rule must be applied with caution, as “a statute, apparently clear and unambiguous on

19 its face, may for one reason or another give rise to legitimate (i.e., nonfrivolous)


                                              4
 1 differences of opinion concerning the statute’s meaning.” State ex rel. Helman v.

 2 Gallegos, 1994-NMSC-023, ¶¶ 2, 23, 117 N.M. 346, 871 P.2d 1352. Consequently,

 3 courts will reject the literal language of the statute if doing so is necessary to

 4 “conform to the obvious intent of the [L]egislature, or to prevent its being absurd.”

 5 Id. ¶ 3; see also Baker v. Hedstrom, 2013-NMSC-043, ¶ 15, 309 P.3d 1047

 6 (indicating that the statute must be interpreted in the context of the statute as a whole

 7 with an eye toward its purposes and consequences). Finally, we note that “a statute

 8 with a remedial purpose must be liberally construed to implement its purpose, and any

 9 exception will be strictly construed.” N.M. Dep’t. of Labor v. A.C. Elec., Inc., 1998-

10 NMCA-141, ¶ 13, 125 N.M. 779, 965 P.2d 363; see Regents of the Univ. of N.M. v.

11 N.M. Fed’n of Teachers, 1998-NMSC-020, ¶ 27, 125 N.M. 401, 962 P.2d 1236

12 (recognizing that when “resolving statutory ambiguities, courts will favor a general

13 provision over an exception. This is especially true when a statute promotes the

14 public welfare” (citation omitted)).

15 2.      The UPA

16   {8}   The UPA makes it unlawful to employ “[u]nfair or deceptive trade

17 practices . . . in the conduct of any trade or commerce.” Section 57-12-3; see also

18 NMSA 1978, § 57-12-2(C) (2009) (defining “trade” or “commerce” to include “the

19 advertising, offering for sale or distribution of any services and any property and any


                                               5
 1 other article, commodity or thing of value, including any trade or commerce directly

 2 or indirectly affecting the people of this state” (emphasis added)). An “unfair or

 3 deceptive trade practice” is a “false or misleading oral or written statement . . . or

 4 other representation of any kind knowingly made in connection with the sale . . . of

 5 goods or services . . . in the regular course of the person’s trade or commerce that

 6 may, tends to or does deceive or mislead any person” and includes, among other

 7 things, “causing confusion or misunderstanding as to the source, sponsorship,

 8 approval or certification of goods or services” and “failing to state a material fact if

 9 doing so deceives or tends to deceive[.]” Section 57-12-2(D)(2), (14). “Any person

10 who suffers any loss of money or property . . . as a result of any employment by

11 another person of a method, act or practice declared unlawful by the [UPA] may bring

12 an action to recover actual damages.” Section 57-12-10(B) (emphasis added). The

13 Legislature has expansively defined a “person” as it is used in the UPA to include,

14 “natural persons, corporations, trusts, partnerships, associations, cooperative

15 associations, clubs, companies, firms, joint ventures, or syndicates[.]” Section 57-12-

16 2(A).

17 a.      “Any Person”

18   {9}   Defendant contends that, while the language of the UPA allowing “any person

19 who suffers any loss” appears to confer standing on Plaintiff, the legislative intent


                                              6
 1 that the UPA serve as a mechanism to protect consumers excludes Plaintiff from the

 2 class of persons entitled to bring a claim under the Act. Plaintiff, by contrast, urges

 3 us to look exclusively to the plain language of the Act. We agree with Defendant that,

 4 notwithstanding that the plain language of the UPA appears to confer standing to

 5 Plaintiff and other similarly situated business competitors, we must consider whether

 6 our literal interpretation of the statute is contrary to its obvious intent or renders it

 7 absurd. See Helman, 1994-NMSC-023, ¶ 2. For this, we look to the public policy

 8 behind the UPA. See First Baptist Church of Roswell v. Yates Petroleum Corp., 2015-

 9 NMSC-004, ¶ 12, 345 P.3d 310 (“Every statute is a manifestation of some public

10 policy.”).

11   {10}   The UPA represents New Mexico’s public policy favoring the resolution of

12 consumer claims and prevention of consumer harm. See Fiser v. Dell Comput. Corp.,

13 2008-NMSC-046, ¶¶ 9, 10, 144 N.M. 464, 188 P.3d 1215 (recognizing that UPA

14 represents “[t]he fundamental New Mexico policy of providing consumers a

15 mechanism for dispute resolution”). Its fundamental purpose is to protect consumers

16 from unscrupulous business practices regardless of whether those consumers are

17 directly or indirectly affected. See § 57-12-2(C). “[T]he UPA is designed to provide

18 a remedy against misleading identification and false or deceptive advertising.”

19 Lohman v. Daimler-Chrysler Corp., 2007-NMCA-100, ¶ 22, 142 N.M. 437, 166 P.3d


                                               7
 1 1091. In furtherance of its purpose, the Legislature authorized an award of attorney

 2 fees for the successful prosecution of UPA claims, as it “furthers the public policies

 3 of encouraging individuals to pursue their UPA claims[,] . . . reimburs[es] plaintiffs

 4 and their counsel for enforcing the UPA[,]” and accomplishes the goal of

 5 “encouraging plaintiffs to pursue justice[,]” even where the recoverable amount of

 6 damages is small. Aguilera v. Palm Harbor Homes, Inc., 2004-NMCA-120, ¶ 10, 136

 7 N.M. 422, 99 P.3d 672.

 8   {11}   Because “the UPA constitutes remedial legislation, we interpret the provisions

 9 of [the] Act liberally to facilitate and accomplish its purposes and intent.” Quynh

10 Truong v. Allstate Ins. Co., 2010-NMSC-009, ¶ 30, 147 N.M. 583, 227 P.3d 73

11 (internal quotation marks and citation omitted); see Maese v. Garrett, 2014-NMCA-

12 072, ¶ 18, 329 P.3d 713 (acknowledging liberal interpretation of UPA provisions in

13 this Court’s prior decisions); State ex rel. Stratton v. Gurley Motor Co., 1987-NMCA-

14 063, ¶ 27, 105 N.M. 803, 737 P.2d 1180 (favoring liberal construction to accomplish

15 legislative intent). The UPA’s position in New Mexico as a consumer protection

16 statute entitles it to the broadest possible application, and “[i]t is the task of the courts

17 to ensure that the [UPA] lends the protection of its broad application to innocent

18 consumers.” State ex rel. King v. B & B Inv. Grp., Inc., 2014-NMSC-024, ¶ 48, 329

19 P.3d 658 (internal quotation marks and citation omitted).


                                                 8
 1   {12}   Taking into consideration the plain language of the statute and its remedial

 2 consumer protection purpose, we reject both parties’ proposed interpretations of

 3 Section 57-12-10(B), as neither accomplishes the goals of the statute. Defendant’s

 4 interpretation is overly-narrow in limiting standing to buyers of goods and services,

 5 while Plaintiff’s overly-broad interpretation confers standing on business competitors

 6 regardless of whether the violation was related to trade or commerce “directly or

 7 indirectly affecting the people of the state[.]” Section 57-12-2(C). Defendant’s

 8 interpretation ignores the plain language of the UPA, while Plaintiff ignores its

 9 legislative intent. To satisfy both the plain language of the Act, allowing “any person”

10 to bring a claim, as well as the legislative intent to protect the people of the state from

11 being directly or indirectly affected by unscrupulous business practices, we conclude

12 that a business competitor may sue under the UPA provided that the conduct alleged

13 involves trade practices that either implicate consumer protection concerns or are

14 addressed to the market generally.

15   {13}   Our holding is also consistent with our decision in Lohman in which we

16 considered the plaintiff’s UPA claim against a seatbelt manufacturer for its deceptive

17 representations to a distributor to facilitate car sales to consumers at large. 2007-

18 NMCA-100, ¶ 25. Notwithstanding the attenuated relationship between the

19 manufacturer and consumers, we concluded that “the language of the UPA is capable


                                                9
 1 of encompassing a broad array of commercial relationships, and nothing expressly

 2 limits its scope to communications directed at the plaintiff or at the public.” Id. “[T]he

 3 definition of unfair or deceptive trade practice[,]” we noted, “makes no mention of

 4 transactions between a claimant and a defendant.” Id. ¶ 30 (internal quotation marks

 5 and citations omitted). Furthermore, it does not “require a misrepresentation in the

 6 course of a sale between [the] plaintiff and [the] defendant[.]” Id. Instead, “it merely

 7 requires that a misrepresentation be made in connection with the sale . . . of goods

 8 generally.” Id. (internal quotation marks and citations omitted). The term “in

 9 connection with” is “designed to encompass a broad array of commercial

10 relationships” that “[do] not suggest that a direct representation, by the defendant to

11 the plaintiff, is a prerequisite.” Id. ¶ 21. “[B]oth the plain language of the act and the

12 underlying policies suggest that a commercial transaction between a claimant and a

13 defendant need not be alleged in order to sustain a UPA claim.”Id. ¶ 33. Indeed, the

14 remedial purpose of the legislation as a consumer protection measure is consistent

15 with this broadest possible application. Id. ¶ 21.

16   {14}   Relying primarily on our decisions in Santa Fe Custom Shutters & Doors, Inc.

17 v. Home Depot U.S.A., Inc. (hereinafter, SFCS), 2005-NMCA-051, ¶¶ 17-18, 137

18 N.M. 524, 113 P.3d 347 and Hicks v. Eller, 2012-NMCA-061, ¶ 20, 280 P.3d 304,

19 Defendant argues that our law is clear that only buyers and not business competitors


                                               10
 1 have standing to bring claims under the UPA. SFCS and Hicks, however, are factually

 2 distinguishable because they addressed standing in the limited context of disputes

 3 between buyers and sellers and did not require us to consider the role of business

 4 competitors in the context of the UPA and its policy of preventing “[u]nfair or

 5 deceptive trade practices . . . in the conduct of any trade or commerce[.]” Section 57-

 6 12-3.

 7   {15}   In SFCS we were asked to determine whether a company who supplied custom

 8 shutters and installation services to Home Depot could bring a claim under the UPA

 9 against Home Depot when Home Depot failed to market and sell the shutters as

10 promised. 2005-NMCA-051, ¶¶ 3-7. Noting that the Legislature treats buyers and

11 sellers differently under the provisions of the UPA, we held, that, “[c]onsistent with

12 its purpose as consumer protection legislation, the UPA gives standing only to buyers

13 of goods or services.” Id. ¶¶ 14, 17 (citation omitted).

14   {16}   Similarly, in Hicks, the seller of certain pieces of art brought a UPA claim

15 against an art appraiser who purchased several paintings from the seller after the

16 seller declined to retain the appraisers services to value the art. Hicks, 2012-NMCA-

17 061, ¶¶ 4-9, 20. Emphasizing the UPA’s purpose as a consumer protection statute, we

18 stated that the UPA requires that “somewhere along the purchasing chain, the

19 claimant did purchase an item that was at some point sold by the defendant[,]” and


                                             11
 1 concluded that the seller of the art had no standing to bring a UPA claim against the

 2 appraiser who acted as a buyer of goods in the transaction. Hicks, 2012-NMCA-061,

 3 ¶ 20.

 4   {17}   Taking into consideration the plain language and legislative intent of the statute

 5 and our holding in Lohman, however, we conclude that the statements from SFCS and

 6 Hicks limiting standing to buyers of goods and services merely disqualifies the seller,

 7 as between a buyer and seller, from bringing suit rather than precludes “any person”

 8 whose claim raises consumer protection concerns or trade practices addressed to the

 9 market generally. Because neither case addressed business competitor standing under

10 the UPA, neither case controls our analysis here.

11   {18}   Further, courts in other jurisdictions have also used legislative intent paired

12 with statutory interpretation principles, including the liberal construction of remedial

13 statutes, to interpret statutory language authorizing “any person” to bring a state

14 consumer protection claim. See Eder Bros., Inc. v. Wine Merchs. of Conn., Inc., 880

15 A.2d 138, 149 (Conn. 2005) (holding that a business had standing to sue competitor

16 in unfair practices suit, reasoning that the statute was remedial in character and must

17 be liberally construed to provide protection to both businesses and consumers); see

18 also S. Serv. Corp. v. Excel Bldg. Servs., Inc., 617 F. Supp. 2d 1097, 1099-1100

19 (D.Nev. 2007) (construing Nevada law granting standing to “any person who is a


                                                12
 1 victim” of consumer fraud and concluding business had standing to sue competitor

 2 for consumer fraud). Interpreting a consumer protection statute with language similar

 3 to the UPA’s grant of standing to “any person” who suffers damages, the Illinois

 4 Court of Appeals held, “where the dispute involves two businesses who are not

 5 consumers, the proper test is . . . whether the alleged conduct involves trade practices

 6 addressed to the market generally or otherwise implicates consumer protection

 7 concerns” and noted that the statute was aimed at redressing the injuries suffered

 8 when businesses deceive customers. Downers Grove Volkswagen, Inc. v.

 9 Wigglesworth Imps., Inc., 546 N.E.2d 33, 40-41 (Ill. App. Ct. 1989).

10   {19}   Similarly, in John Labatt Ltd. v. Molson Breweries, (Mem and Order) 853 F.

11 Supp. 965, (E.D. Mich. 1994), the court considered whether a business competitor

12 had standing to sue under the Michigan Consumer Protection Act, (MCPA)

13 §§19.418(1) to -.418(22) (recompiled at Mich. Comp. Laws § 445.901 to -.922),

14 which provided that “a person may bring an action.” 853 F.Supp. at 967; see Mich.

15 Comp. Laws Ann. § 445.911(A) (2018) (emphasis added); Mich. Comp. Laws Ann.

16 § 445.902(d) (2018) (defining a “[p]erson” as “a natural person, corporation, limited

17 liability company, trust, partnership, incorporated or unincorporated association, or

18 other legal entity”). In holding that a business competitor was entitled to bring a

19 claim, the Labatt Court concluded, “Allowing a competitor to bring suit under a


                                              13
 1 statute designed ultimately to protect the interests of consumers is not a novel

 2 approach to enforcement[.]” Labatt, 853 F. Supp at 970. “[T]he intent of protecting

 3 consumers is well served by allowing suit to be brought by non-consumers who have

 4 a significant stake in the events.” Id. “If competitor suits are not allowed, [consumer

 5 protection statutes are] unlikely to be enforced except in those instances when the

 6 Attorney General chooses to pursue an action.” Id.

 7   {20}   Because Plaintiff’s claims offend neither the plain language nor the legislative

 8 intent of the UPA, we hold that a business competitor is among the persons allowed

 9 to bring an action pursuant to Section 57-12-10(B) if the conduct alleged involves

10 consumer protection concerns or trade practices addressed to the market generally.

11 b.       Unfair Competition Claims

12   {21}   Defendant next contends that Plaintiff’s claim fails because the UPA makes no

13 mention of unfair competition practices. Plaintiff alleges in its complaint that

14 Defendant’s unfair competition practices consist of its knowingly making false and

15 misleading statements when it sold its services to BNSF by failing to disclose that it

16 lacked licenses required under CILA to perform the work that was the subject of the

17 BNSF contracts, that Defendant was awarded BNSF contracts as a result of its

18 intentional omissions regarding licensure, and that Plaintiff sustained business losses

19 as a result of Defendant’s conduct. Because trade practices prohibited by the UPA


                                               14
 1 include representations that “fail[] to state a material fact if doing so deceives or tends

 2 to deceive[,]” Section 57-12-2(D)(14), we conclude that despite Section 57-12-2(D)’s

 3 silence regarding unfair competition practices, the language of the UPA defining

 4 unfair and deceptive trade practices is broad enough to encompass the wrongful

 5 conduct of which Plaintiff complains. See Dollens v. Wells Fargo Bank, N.A., 2015-

 6 NMCA-096, ¶ 14, 356 P.3d 531 (“[T]he UPA imposes an affirmative duty to disclose

 7 material facts reasonably necessary to prevent any statements from being misleading.”

 8 (internal quotation marks and citation omitted)). Indeed, while our Supreme Court has

 9 never decided the propriety of an unfair competition claim under the UPA, it has

10 previously contemplated that such a claim might be brought under the Act. In Page

11 & Wirtz Const. Co. v. Solomon, 1990-NMSC-063, ¶ 22, 110 N.M. 206, 794 P.2d 349,

12 our Supreme Court opined in dicta that a competitor might be a proper party to bring

13 suit for damages under the UPA:

14        For example, relief under [Section 57-12-10(A) allowing “any person to
15        obtain injunctive relief] might be had by one commercial enterprise from
16        the deceptive advertising campaign of another. A competitor might
17        complain that their company could suffer loss of market share and
18        profits because the public might be deceived. . . . In contrast, recovery
19        of damages [under Section 57-12-10(B)] . . . might be suffered either by
20        a consumer of goods or services, or the commercial competitor of an
21        enterprise engaged in deceptive trade practices.

22 Solomon, 1990-NMSC-063, ¶¶ 21-22 (emphasis added) (citations omitted).



                                               15
 1   {22}   While not binding, we find it difficult to ignore our Supreme Court’s

 2 acknowledgment that recovery of damages might be had by a business whose

 3 competitor engaged in deceptive trade practices. Taking this language into

 4 consideration along with our mandate to interpret the UPA broadly, we conclude that,

 5 notwithstanding the UPA’s failure to mention unfair competition practices, the

 6 misrepresentations of which Plaintiff complains are among those contemplated by the

 7 UPA.

 8 3.       Plaintiff’s Claim

 9   {23}   In light of our conclusion that a business competitor is among the class of

10 persons entitled to bring a claim under Section 57-12-10(B) of the UPA, we now

11 consider whether the conduct alleged in Plaintiff’s complaint involves trade practices

12 that either implicate consumer protection concerns or are addressed to the market

13 generally. In addition to its allegations related to Defendant’s failure to disclose to

14 BNSF that it was not properly licensed, Plaintiff’s complaint alleges that

15 “[c]onstruction contracting services, including in particular railroad construction and

16 repair, [are] inherently dangerous both for those who perform such services and the

17 general public.”

18   {24}   New Mexico statutes, as well as the case law interpreting those statutes, make

19 it clear that New Mexico recognizes a strong public policy against unlicensed


                                              16
 1 contractors. See Little v. Jacobs, 2014-NMCA-105, ¶ 12, 336 P.3d 398

 2 (acknowledging that the statute indicates “the [L]egislature casts a harsh eye on

 3 contracting without a license” and that caselaw “highlight[s] the [L]egislature’s

 4 complete intolerance of unlicensed contractors” (internal quotation marks and citation

 5 omitted)); Gamboa v. Urena, 2004-NMCA-053, ¶ 14, 135 N.M. 515, 90 P.3d 534.

 6 CILA is reflective of this policy, as its purpose is to create “a healthy, ordered market

 7 in which consumers may contract with competent, reliable construction

 8 contractors[,]” to avoid “exploitation of the public by incompetent and unscrupulous

 9 contractors who are unable or unwilling to obtain a license[,]” as well as to prevent

10 unlicensed contractors from profiting at the expense of the public. Mascarenas v.

11 Jaramillo, 1991-NMSC-014, ¶ 14, 111 N.M. 410, 806 P.2d 59 (emphasis added); see

12 also Section 60-13-1.1 (1989) (“The purpose fo the [CILA] is to promote the general

13 welfare of the people of New Mexico by providing for the protection of life and

14 property[.]”). The licensure requirements of CILA clearly implicate consumer

15 protection concerns and trade practices addressed to the market generally such that

16 a defendant who knowingly misrepresents its licensure in connection with the sale of

17 goods and services is subject to claims from a competitor who is able to show that it

18 suffered a loss of money or property as a result of the misrepresentation. Given the

19 policy considerations associated with licensure under CILA and with unlicensed


                                              17
 1 contractors in general, the conduct alleged in Plaintiff’s complaint involves trade

 2 practices addressed to the market generally or otherwise implicates consumer

 3 protection concerns. We conclude that Plaintiff’s complaint is therefore sufficient to

 4 entitle it to standing under the UPA.

 5 C.       CILA Enforcement

 6   {25}   Defendant next argues that a violation of CILA and its potential for sanctions

 7 and monetary penalties preclude recovery under the UPA for the same violations.

 8 Consequently, Defendant contends, a UPA claim undermines CILA and threatens its

 9 application and enforcement. See Section 60-13-9(G) (2013) (authorizing CID to

10 investigate, enforce, and institute legal action to accomplish the provisions set forth

11 in CILA). Defendant argues that Plaintiff’s UPA claim effectively usurps enforcement

12 powers that were already statutorily assigned to CID under CILA, and to the attorney

13 general under the UPA. See § 57-12-15 (1967).

14   {26}   Initially, we note that Defendant has failed to point us to any authority that

15 supports its argument that CILA regulatory enforcement is the only recourse available

16 where a contractor performs unlicensed work. See Muse v. Muse, 2009-NMCA-003,

17 ¶ 72, 145 N.M. 451, 200 P.3d 104 (“We will not search the record for facts,

18 arguments, and rulings in order to support generalized arguments.”). Further, to allow

19 CILA enforcement to infringe upon claims under the UPA is contrary to New Mexico


                                              18
 1 policy favoring the resolution of consumer claims. See Fiser, 2008-NMSC-046, ¶¶ 9-

 2 10 (recognizing that UPA represents “[t]he fundamental New Mexico policy of

 3 providing consumers a mechanism for dispute resolution”). Absent authority

 4 providing for CILA’s displacement of the provisions of the UPA, we will not

 5 interfere with the authority of either statute.

 6 D.       Motion to Dismiss

 7   {27}   Finally, Defendant seeks dismissal with prejudice of Plaintiff’s UPA claim

 8 based on a failure to plead facts sufficient to meet all the required elements.

 9 Defendant did not, however, request such relief or present this issue in its application

10 for interlocutory appeal. Defendant therefore has not satisfied the requirements of

11 Rule 12-203, and although we recognize that our scope of review may extend beyond

12 the question presented for interlocutory review, we decline to do so here. See In re

13 Begay, 1988-NMCA-081, ¶ 20, 107 N.M. 810, 765 P.2d 1178 (declining to reach the

14 issue where such a ruling “could only be hypothetical or speculative”). As an order

15 denying a motion to dismiss alone is generally not appealable and does not tend to

16 dispose of the merits of the action, we see little wisdom in proceeding to consider the

17 merits of the order with regard to Plaintiff’s UPA claim. Cf. Pub. Serv. Co. of N.M.

18 v. Wolf, 1967-NMSC-170, ¶ 5, 78 N.M. 221, 430 P.2d 379 (acknowledging that the

19 denial of motion to dismiss is not appealable because it is not a final judgment).


                                              19
1 CONCLUSION

2   {28}   We affirm the district court’s denial of Defendant’s motion to dismiss

3 Plaintiff’s UPA claim.

4   {29}   IT IS SO ORDERED.


5                                             _________________________________
6                                             JULIE J. VARGAS, Judge



7 WE CONCUR:


8 _________________________________
9 J. MILES HANISEE, Judge


10 _________________________________
11 STEPHEN G. FRENCH, Judge




                                         20